Case: 20-50937     Document: 00516003814         Page: 1     Date Filed: 09/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      September 7, 2021
                                  No. 20-50937                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Zackie Thomas Reed, IV,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:11-CR-401-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Zackie Thomas Reed, IV, pleaded guilty to three counts of possession
   of pseudoephedrine knowing that it would be used to manufacture
   methamphetamine in violation of 21 U.S.C. § 841(c)(2). The district court
   sentenced him to 120 months of imprisonment—which was later reduced to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50937      Document: 00516003814          Page: 2    Date Filed: 09/07/2021




                                    No. 20-50937


   100 months—and three years of supervised release. Following a revocation
   hearing, the district court determined that Reed had violated the conditions
   of supervision by committing another federal, state, or local crime and by
   unlawfully possessing a control substance. The district court revoked Reed’s
   supervised release and sentenced him to 24 months of imprisonment with no
   additional term of supervised release.
          On appeal, Reed argues that the evidence was insufficient to show that
   he unlawfully possessed a controlled substance, methamphetamine.
   Specifically, he contends that the Government failed to prove by a
   preponderance of the evidence—either through a field test, laboratory
   analysis, or competent testimony—that the substance found on his person
   was in fact methamphetamine.
          The district court could revoke Reed’s supervised release if it found
   by a preponderance of the evidence that he violated a condition of his
   supervised release. See 18 U.S.C. § 3583(e)(3); United States v. Hinson, 429
   F.3d 114, 118-19 (5th Cir. 2005); see also United States v. Spraglin, 418 F.3d
   479, 481 (5th Cir. 2005). The evidence, and all reasonable inferences drawn
   from it, when viewed in the light most favorable to the Government, supports
   that a reasonable trier of fact could conclude that Reed was in possession of
   a substance that was more likely than not methamphetamine. See United
   States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994). Here, the arresting
   officer testified that he found a clear baggie on Reed’s person containing a
   substance that he believed was methamphetamine based on his training with
   methamphetamine and experience as an officer of the police department’s
   narcotics unit. The arresting officer also found drug paraphernalia, including
   a glass methamphetamine pipe and multiple empty baggies, inside Reed’s
   vehicle. Furthermore, prior to the initiation of the traffic stop, the arresting
   officer observed Reed leaving a residence whose owner was the target of a
   narcotics investigation.



                                            2
Case: 20-50937     Document: 00516003814           Page: 3   Date Filed: 09/07/2021




                                    No. 20-50937


          The district court thus did not abuse its discretion in revoking Reed’s
   supervised release. See Spraglin, 418 F.3d at 480.
          AFFIRMED.




                                         3